DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2020 and 8/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.

Allowable Subject Matter
Claims 1-26 and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “a subsystem that is configured to: receive a current text string in the particular natural language that expresses information about a current task currently being performed by the agent; provide the current text string as input to the language encoder model to obtain a current text embedding of the current text string; receive a current observation characterizing a current state of the environment; provide the current observation as input to the observation encoder neural network to obtain a current observation embedding of the current observation; combine the current observation embedding and the current text embedding to generate a current combined embedding; and select, using the current combined embedding, an action to be performed by the agent in response to the current observation.”

Similarly, regarding claim 32, the prior art of record, alone or in combination, fails to teach at least  “wherein the observation encoder neural network is configured to: receive an input observation characterizing a state of the environment, and process the input observation to generate an observation embedding of the input observation; combining the current observation embedding and the current text embedding to generate a current combined embedding; and selecting, using the current combined embedding, an action to be performed by the agent in response to the current observation.”
Similarly, regarding claim 33, the prior art of record, alone or in combination, fails to teach at least “wherein the observation encoder neural network is configured to: receive an input observation characterizing a state of the environment, and process the input observation to generate an observation embedding of the input observation; combining the current observation embedding and the current text embedding to generate a current combined embedding; and selecting, using the current combined embedding, an action to be performed by the agent in response to the current observation.”
At best, Lee (US 20170372696) teaches in ¶60-63 “The neural language model provides word prediction based on a relationship between a character-unit input and output and a word and, as a result, it is effectively applied to an open-vocabulary environment.”
704). The long short term memory network generates filters, such as visual filters (e.g., text driven visual filters), by encoding each received vector (block 706).”
At best, Chen et al (US 20170124432) teaches in ¶32 “methods apply a multi-model layer to combine the visual features and word embedding vector by a joint projection during the generation in the LSTM decoder.”
A review of the information disclosure statement (IDS) submitted on 1/10/2020 and 8/6/2021 did not find prior art that would read on the limitations as discussed above. At best, Russell Kaplan et al teaches "an agent observes some state from its environment at each time step and decides upon an action” in Section 2.1, and further "Instructions are taken to an embedding [...] by a variety of techniques such as an LSTM, GRU, BiLSTM, BiGRU, and bag of words (BOW)" in Section 3.4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669